413 So. 2d 861 (1982)
Clarence JONES, Appellant,
v.
The FLORIDA PAROLE AND PROBATION COMMISSION, Appellee.
No. AF-190.
District Court of Appeal of Florida, First District.
May 12, 1982.
*862 Clarence Jones pro se.
No appearance for appellee.
MILLS, Judge.
Jones appeals contending the Parole and Probation Commission improperly calculated his presumptive parole release date (PPRD). We agree in part and disagree in part.
We find no error in the Commission relying on presentence investigation reports, or Florida Department of Law Enforcement reports, or FBI records to establish prior convictions.
The record reveals that Jones' sentence for possession of controlled substance paraphernalia (A #) had expired prior to the imposition of a sentence for possession of cocaine and heroin. It was, therefore, improper for the Commission to aggregate his A # commitment with his other commitments. Florida Administrative Code, Rule 23-19.02(2)(g).
The order is affirmed in part, reversed in part, and remanded with instructions that Jones' PPRD be calculated in a manner consistent with this opinion.
LARRY G. SMITH and SHAW, JJ., concur.